DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The amendments submitted 01/19/2021 have been entered.  Claims 1-12, 15, 18-24 remain pending.
The Prior Art is:
Gupta et al., U.S. Patent Publication 2015/0101826, hereinafter referred to as Gupta
Bangert et al., U.S. Patent Publication 2004/0195555, hereinafter referred to as Bangert
Wiedecke et al., U.S. Patent Publication 2012/0152530, hereinafter referred to as Wiedecke
Pilgrim, U.S. Patent Publication 2014/0124218, hereinafter referred to as Pilgrim
Hitchcock, U.S. Patent Publication 2012/0304832, hereinafter referred to as Hitchcock
Boyadjieff, U.S. Patent, 4,479,547, hereinafter referred to as Boyadjieff
Hoell, U.S. Patent Publication 2014/0231093, hereinafter referred to as Hoell
Applicant’s arguments with respect to Claim 1 have been considered but are moot because the new ground of rejection is being applied as it relates to the new limitations.  
In the interest of compact prosecution, Examiner wishes to respond to specific arguments.  Applicant argues that the prior art of record does not teach the amended recorded data from previous connections as it pertains to the valve actuation.  Examiner notes that a new reference is being applied as it pertains to the recorded and stored data from previous connections for which is analyzed and compared for data of connection operations as detailed below.  Additionally, Examiner notes that the arguments that the claim is specifically drawn to data representing the valve actuation.  In view of a system which collects data related to the connection and movement of tubulars from prior connections, 

Applicant’s arguments with respect to Claim 12 have been considered but are moot because the new ground of rejection is being applied as it relates to the new limitations.  A new reference is being applied as it relates to a piston length/speed sensor.

Applicant's arguments filed 01/19/2021 regarding Claim 18 have been fully considered but they are not persuasive. 
Regarding Claim 18, as rejected under Gupta (2015/0101826) in view of Boyadjieff (4,479,547), Wiedecke (2012/0152530), and Pilgrim (2014/0124218), Applicant argues that the references alone or in combination do not teach the specific limitations regarding determining the position and linear speed of the power tong relative to the backup tong by measuring an extension length of the piston.  As presented previously, Gupta presents a power tong system which uses a hydraulic piston system and a controller to apply a desired force when moving the power tong relative to the backup tong (Paragraphs 0050, 0052, 0054).  Additionally, Wiedecke is introduced as teaching a length sensor for measuring the degree of actuation of a piston so as to achieve a higher degree of control over the actuation of the piston (Paragraphs 0030-0032).  While such references teach the presents piston control and actuation of the power tong, Examiner agrees with the assertion that the references do not detail determining the position and linear speed of the power tong during actuation, which is why Pilgrim is introduced as .  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta (2015/0101826) in view of Boyadjieff (4,479,547), Wiedecke (2012/0152530), and Pilgrim (2014/0124218).
Regarding Claim 18, Gupta discloses a method of making a connection between a first tubular (20) and a second tubular (30), the method comprising:
Gripping and rotating the first tubular using a power tong (makeup tong 201; Paragraph 0041),
Gripping the second tubular using a backup tong (401; Paragraphs 0041, 0042),
Actuating a piston and cylinder assembly to support the weight of the power tong and move it relative to the backup tong at some linear speed (using hydraulic piston cylinder assemblies 151 to control the vertical travel of the makeup and backup tongs toward one another; Paragraphs 0049, 0050),
Wherein during actuation of the piston and cylinder assembly, determining a position of the power tong relative to the backup tong (Paragraphs 0050, 0051) and wherein the speed of movement can be adjusted by adjusting the fluid pressure for the hydraulic cylinder (Paragraphs 0050, 0051).
While Gupta discloses that the system may utilize a controller and sensors to measure the displacement of the power tongs during connections (Paragraphs 0050, 0051), it does not expressly disclose measuring the cylinder displacement nor the determination and control of the system to maintain a desired linear speed of the power tong.
Additionally, Wiedecke teaches the use of a tubular connection system, wherein a tubular movement assembly (20/30; Figure 1A) is moved upward and downward by regulating pressure above and below a hydraulic cylinder (exemplary case being piston 21 is moved up and down by measuring and regulating pressure in chambers 25 and 26; Paragraphs 0030, 0033) so as to move the piston and carrying elements a desired distance, wherein the assembly may be lowered by reducing the pressure is 
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was made to modify the assembly of Gupta to expressly use regulating the pressure below the actuating piston to raise and lower the power tong.  Doing so merely constitutes a substitution of one known oilfield means of controlling the movement of a pipe handling system for another with a reasonable expectation of success (MPEP 2143, Subsection I,B).  Additionally, the multi sensor control system of Wiedecke further allows a user a higher degree of control for moving the pipe holding system (Paragraph 0031), wherein Gupta expressly notes that fine control is a desired objective of the control system (Paragraph 0054).
Additionally, Pilgrim teaches the use of a tong system for pipe tripping wherein sensors are used to determine the relative rate of the tongs and holding structures relative to one another, where a predetermined tripping speed may be determined for the movement of the tongs and tubulars, sensor measurements may then be taken to create a feedback loop which ensures that the speed of the moving elements matches the predetermined desired tripping speed (Paragraphs 0008, 0010, 0049, 0050).
Therefore it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the controller of Gupta/Wiedecke to include speed measurement and control to regulate the relative position of tong elements.  Doing so can improve wellbore deployment to avoid undesired conditions such as surging/swabbing and may improve the time required for tubular tripping operations (Paragraph 0049).
Claims 1-3, 7-11, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (2015/0101826) in view of Bangert (2004/0195555), Hitchcock (2012/0304832) and Wiedecke (2012/0152530).  
Regarding Claim 1, Gupta discloses a method of making a connection between a first tubular (20) and a second tubular (30), comprising:
Gripping the first tubular using a power tong (makeup tong 201; Paragraph 0041),
Gripping the second tubular using a backup tong (401; Paragraphs 0041, 0042),
Utilizing a piston and cylinder assembly to support the weight of the power tong (using hydraulic piston cylinder assemblies 151 to control the vertical travel of the makeup and backup tongs; Paragraphs 0049, 0050),
Utilizing a controller to monitor the pressure in the cylinder below the piston during make-up/breakout of the connection (using an automated controller system, the pressure within the piston cylinder assembly is measured to determine the applied force; Paragraphs 0050, 0052, 0054),
Applying a torque to the first tubular using the power tong, thereby causing an upward or downward movement of the power tong (noting that in the context of threading two tubulars together, the upper tubular would move downward to close the gap formed between the threaded connections and vice versa for unthreading two tubulars; Paragraphs 0050, 0051),
As the power tong moves, utilizing the controller to act in conjunction with a control valve (servo actuated valve not illustrated; Paragraph 0054) to regulate the pressure of the piston cylinder.
While Gupta discloses the above structures, wherein hydraulic pistons are used to move the connection tongs, it is silent as to the specific pressure application or maintaining of a pressure which causes movement of the power tong and the use of stored data from previous connections to generate control signals related to the valve actuation movement. 

Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was made to modify the assembly of Gupta to expressly use piston/cylinder arrangement which can be operated in “float” mode as taught by Bangert.  Doing so merely constitutes a substitution of one known oilfield means of controlling the movement of a pipe handling system for another with a reasonable expectation of success (MPEP 2143, Subsection I,B).  Additionally, such a configuration would allow a user to operate the tongs while exerting minimal external force when desired (Paragraph 0028).
Additionally, Hitchcock teaches the use of a power tong actuation system which includes a controller (100) which is used to regulate the movement of an electrical valve (70), wherein the controller may include data related to the valve actuation for movement of the power tong elements in accordance with a desired operation stored in its memory (Paragraphs 0025-0027).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the controller of Gupta to include stored data for valve actuation defined by previous connections (related to specific tubular and power tong structures) as taught by Hitchcock.  Doing so would allow a user to input data for different sizes of string or makeup configurations to improve efficiency and allow the system easier use across a variety of configurations (Paragraph 0025).  Examiner notes that the controller and stored data presented is different from the explicit methodology presented in the instant specification, however, a more specific recitation of the manner in which said 
Furthermore, while the above references teach the limitations related to power tong actuation based on sensor readings and programmed desired operational features, they do not expressly teach that the data used for connections is recorded during prior connection operations which then can be used to generate operational instructions.
Additionally, Wiedecke teaches the use of a tubular handling tool which includes a data logging system (150) which communicates with a controller (142) to collect data from tubular connections, the data is then analyzed and compared for future use (Paragraph 0051).  
Therefore, it would have been obvious to modify the method of Gupta/Bangert/Hitchcock to include the controller collecting and recording data that pertains to prior connection operations which can be analyzed and compared for future connections as taught by Wiedecke.  Doing so would allow a user to collect and utilize data for job evaluation and diagnostic correction to the connection process (Paragraph 0051).
Regarding Claims 2 and 3, in view of the modification made in relation to Claim 1, Bangert further teaches that the set pressure may be maintained by either adding or removing fluid from the piston cylinder depending on the applied force (Paragraph 0028).
Regarding Claim 7, Gupta further discloses that the weight of the power tong can be set for compensation (noting that the piston control system is designed to move the power tongs, the selection of a compensation weight is effectively arbitrary, such that a system designed to move the tongs necessarily includes setting the weight of compensation as the weight of the element to be moved).
Regarding Claim 8, Examiner notes that the setting of the weight for compensation can be set at any time (noting that the hydraulic lifting mechanism of Gupta is used to lift and lower the power tongs before, during, and after connection).
Claims 9, Gupta further discloses determining the pitch of the threads on the connecting tubulars and determining a rate of turn of the first tubular during makeup (pitch and number of starts are used to determine the axial movement and rotations for connections; Paragraph 050).
Regarding Claim 10, Gupta further discloses that the pitch and number of starts are used to determine the number of rotations for connection, and as the rate of rotation is a controlled variable, the axial distance traveled and rate thereof is controlled in turn (Paragraph 0050).
Regarding Claim 11, Gupta further discloses that the weight of the power tong can be set for compensation (noting that the piston control system is designed to move the power tongs, the selection of a compensation weight is effectively arbitrary, such that a system designed to move the tongs necessarily includes setting the weight of compensation as the weight of the element to be moved) after the backup tongs are connected (noting that the hydraulic lifting mechanism of Gupta is used to lift and lower the power tongs before, during, and after connection).
Regarding Claim 20, in view of the modification made in relation to Claims 1/3, both Gupta and Bangert teach the actuating piston arranged vertically (Gupta as seen in Figure 3, element 151; Bangert as seen in Figure 5, element 70), however they do not expressly disclose that the fluid chamber is located below the piston.
Additionally, Wiedecke teaches the use of a tubular connection system, wherein a tubular movement assembly (20/30; Figure 1A) is moved upward and downward using a hydraulic piston having fluid chambers above and below a traveling piston (exemplary case being piston 21 is moved up and down by measuring and regulating pressure in chambers 25 and 26; Paragraphs 0030, 0033).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the piston structure of Gupta/Bangert to include a chamber above and/or below the traveling piston as taught by Wiedecke.  Doing so would give a user the ability to control the movement of the lifting arrangement by applying fluid pressure to multiple locations (Paragraph 0030).  
Regarding Claim 21, in view of the modification made in relation to Claim 20, wherein the actuation piston may include an upper and a lower fluid chamber (as seen in schematic Figure 1A of Wiedecke), Bangert further teaches that the set pressure may be maintained by either adding or removing fluid from the piston cylinder depending on the applied force (Paragraph 0028).
As a result, it would have been obvious for one having ordinary skill in the art at the time the invention was filed, for the selective making/breaking of connections between tubulars would include the selective adding or removal of fluids from the upper and lower piston chambers in order to achieve the desired maintained pressure depending on which direction the applied external forces to the power tongs required the piston to move (Bangert; Paragraph 0028).  

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (2015/0101826) in view of Bangert (2004/0195555), Hitchcock (2012/0304832), and Wiedecke (2012/0152530) as applied to Claim 1, and in further view of Boyadjieff (4,479,547).
Regarding Claim 4, Gupta in view of Hitchcock/Wiedecke teaches the limitations presented in Claim 1 as previously discussed.  While Gupta discloses that the distance between the power and backup tongs is regulated during connection and Bangert teaches the floating system using pressure controlled piston chambers, they not expressly disclose determining the rate of retraction of the piston relative to the cylinder.
Additionally, Boyadjieff teaches the use of a hydraulic lifting system for an oilfield rig, wherein the pressure used to actuate the lifting piston is measured and regulated so as to match an operation defined desired rate/speed (Col 6, Lines 31-59).

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the method of Gupta/Bangert to include measuring the rate of retraction/movement of the actuating piston as taught by Boyadjieff.  Doing so would give a user greater control over the raising/lowering operating by ensuring that operating conditions are known and match desired parameters (Col 6, Lines 31-59).
Regarding Claim 5, in view of the modification made in relation to Claim 4, Gupta further discloses that moving the power tongs comprises moving the power tongs in response to the rate of retraction (noting that the rate of retraction of a lifting piston necessarily involves moving the power tongs as such an action is the primary source of motion in Gupta; Paragraphs 0049, 0050).
Regarding Claims 6, in view of the modifications made in relation to Claim 4, as Gupta and Bangert both teach using a regulating valve to control the applied pressure to move the actuating piston, they in turn also require communicating the measured rate of retraction to the control valve (i.e. the position of the valve is required to achieve a desired speed).
Claims 12, 15, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (2015/0101826) in view of Boyadjieff (4,479,547) and Zapico, U.S. Patent Publication 2018/0149175, hereinafter referred to as Zapico.
Regarding Claim 12, Gupta discloses a method of making a connection between a first tubular (20) and a second tubular (30), the method comprising:
Gripping and rotating the first tubular using a power tong (makeup tong 201; Paragraph 0041),
Gripping the second tubular using a backup tong (401; Paragraphs 0041, 0042), the backup tong coupled to the power tong by a load transfer assembly (including rails 105 and 102a/b which act to carry the power and backup tongs as seen in Figure 2) for providing reaction torque therebetween (in so far as the connection between the two elements would impart some degree of reactive torque);

While Gupta further discloses that the connection/disconnection operation may be based on a pitch of the thread of the first tubular and a turn rate of the first tubular (Paragraph 0050), wherein compensating the weight comprises using the hydraulic cylinder piston (151) to move the power tong in correlation with the thread pitch and the turn rate (i.e. during connection, the power tongs are moved closer to the backup tongs based on the thread data at some speed; Paragraph 0050, 0051), it does not expressly disclose determining a linear speed and controlling movement of the tongs to maintain the determined linear speed wherein the piston rate of retraction is measured using a length sensor.
Additionally, Boyadjieff teaches the use of a hydraulic tubular lifting system for an oilfield rig, wherein the pressure used to actuate the lifting piston is measured and regulated so as to match conditions for an operation defined desired rate/speed for tripping tubulars (Col 6, Lines 31-59).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the method of Gupta to include measuring the movement of the actuating piston as taught by Boyadjieff.  Doing so would give a user greater control over the raising/lowering operating by ensuring that operating conditions are known and match desired parameters (Col 6, Lines 31-59).
Additionally, Zapico teaches the use of a fluid driven piston actuator which includes chambers which fluid is added to or withdrawn from to move the piston, wherein the actuator includes a series of 
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the method of Gupta/Boyadjieff to include a sensor arrangement to track the position/speed of the piston during its actuation stroke as taught by Zapico.  Doing so would give a user greater control over the system such that the proper pressure can be maintained in the chamber at all times and prevent or reduce pressure related damage to components connected to the piston arrangement (Paragraph 0027).
Regarding Claim 15, Gupta further discloses that the weight of the power tong can be set for compensation (noting that the piston control system is designed to move the power tongs, the selection of a compensation weight is effectively arbitrary, such that a system designed to move the tongs necessarily includes setting the weight of compensation as the weight of the element to be moved) wherein such a value can be set after the backup tongs are connected (noting that the hydraulic lifting mechanism of Gupta is used to lift and lower the power tongs before, during, and after connection, and as such the selection of a compensation weight may be seen as essentially the weight of the tongs, housing, and connected tubulars).
Regarding Claims 22 and 23, in view of the modifications made in relation to Claim 12, as Gupta discloses that the rotation and connection may be determined based on thread data such as pitch/number of starts (Paragraph 0050) and such a condition is necessarily known prior to rotation, such a turn rate and number of turns would by definition be preset.  Additionally, it is noted that as the linear speed and piston retraction rate of the power tong is a component of connecting/disconnecting tubulars (i.e. the tubulars move closer together/father apart as the thread gap increases or decreased during threading), a speed for such an action to be carried out must be determined either at the immediate start of connection, throughout connection, or at some point prior.  As such it would have .
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta (2015/0101826) in view of Boyadjieff (4,479,547) and Zapico (2018/0149175) as applied to Claim 12, and in further view of Bangert (2004/0195555).
Regarding Claim 19, in view of the modification made in relation to Claim 12, Gupta discloses that the cylinder assembly comprises a piston and a cylinder as discussed previously, but does not expressly disclose that retracting the cylinder assembly comprises removing fluid from a chamber of the cylinder.
Additionally, Bangert further teaches that the set pressure may be maintained by either adding or removing fluid from the piston cylinder depending on the applied force (Paragraph 0028).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the operation of the piston/cylinder in Gupta to include that piston retraction may include removing fluid.  Doing so merely constitutes a standard manner in which a piston assembly may be extending and retracted, and as detailed in relation to Claim 1, allowed for a floating piston configuration which would allow a user to operate the tongs while exerting minimal external force when desired (Paragraph 0028).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta (2015/0101826) in view of Boyadjieff (4,479,547)  and Zapico (2018/0149175) as applied to Claim 12, and in further view of Hoell, U.S. Patent Publication 2014/0231093, hereinafter referred to as Hoell.
Regarding Claim 24, Gupta in view of Boyadjieff/Zapico teaches the limitations presented in Claim 12 as previously discussed.  While Boyadjieff teaches that the movement rate for the lifting structures may be variable throughout a wellbore operation, it does not expressly teach that the turn rate and rate of retraction would decrease as the connection nears completion.
Additionally, Hoell teaches the use of a fluid drive mechanism which drives a piston, wherein the driving rate is decreased at the end of strokes (i.e. as the piston approaches a final position; Paragraph 0106).
Therefore, it would have been obvious to modify the method of Gupta to include that the driving piston/cylinder system has a decreased speed as it approaches a terminal travel (end) point as taught by Hoell.  Doing so may improve operations by preventing bumping and jarring of the system (Paragraph 0106).  Additionally, Examiner notes that without a more explicit recitation of the “completion” of the connection, as the two tongs would necessarily have to slow to a slot when coming together, such an action would constitute a decrease in the speed prior to disconnecting and repositioning for an additional connection/disconnection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J SEBESTA whose telephone number is (571)272-0547.  The examiner can normally be reached on Mon-Fri 7am-3pm (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676